Gunter, Justice.
This appeal is by the former wife from a divorce, permanent alimony, and property division judgment that was entered pursuant to the verdict of a jury. Although the appellant has enumerated six errors, her brief states that the two issues for decision are: (A) whether the jury verdict was contrary to the law and evidence in awarding the husband a divorce, and (B) even if the jury verdict awarding the husband a divorce was supported by the evidence, whether the failure of the jury to equitably divide the property was contrary to the principles of justice and equity.
We have reviewed the record and the transcript, and we find that the evidence adduced before the jury adequately supports the verdict of the jury on both of these issues.
We find no error.

Judgment affirmed.


All the Justices concur.